DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 38, 40-42, 45-47, & 53-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu (Chinese Patent Application Publication # CN204244631U).
Regarding Claim 37, Fu discloses an electric power transmission carrier (i.e. heat sink 100), comprising an enclosure (i.e. heat dissipating outer ring 20) and an electric power transmission cable (i.e. cables 70) mounted on the enclosure, wherein the enclosure comprises a tower of a wind turbine generator system or an exterior wall of a television tower, or a shell of a water surface vehicle or a shell of an underwater vehicle, or a shell of an aviation vehicle; the electric power transmission cable is in direct or indirect surface contact with an inner wall of the enclosure (i.e. within first recesses 11 & second recesses 21/receiving holes 30), and the enclosure functions as a heat sink for the electric power transmission cable (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058). Fu discloses cables and a heat dissipating system for a wind turbine power generator which would inherently include a tower as an enclosure.

Regarding Claim 38, Fu discloses that a thermal conductive bridge (i.e. heat dissipating inner ring 10) is provided between the electric power transmission cable and the enclosure, the electric power transmission cable is in surface contact with the thermal conductive bridge and the thermal conductive bridge is in surface contact with the inner wall of the enclosure (i.e. the contact point between heat dissipating outer ring 20 & heat dissipating inner ring 10 especially as shown in Fig. 3), to allow the electric power transmission cable to be in indirect surface contact with the enclosure (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058).  

Regarding Claim 40, Fu discloses that the thermal conductive bridge (i.e. heat dissipating inner ring 10) is fixed to the inner wall of the enclosure (i.e. heat dissipating outer ring 20) or preformed on the inner wall of the enclosure (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058). Heat dissipating inner ring 10 is attached to heat dissipating outer ring 20 by bolts.

Regarding Claim 41, Fu discloses that the thermal conductive bridge has a connecting surface (i.e. the contact point between heat dissipating outer ring 20 & heat dissipating inner ring 10 especially as shown in Fig. 3) connected to the inner wall of thePage 4 of 10 Application Serial No. not yet assigned PATENTPreliminary Amendment Docket: CU-73735enclosure, and a thermal conductive arc surface (i.e. first recesses 11) configured to mount the electric power transmission cable; 
or, the thermal conductive bridge is an arc-shaped thermal conductive recess extending from the inner wall of the enclosure; 
or, the thermal conductive bridge has a connecting surface connected to the inner wall of the enclosure, and a thermal conductive arc surface configured to mount the electric power transmission cable, and a part of an arc surface of the electric power transmission cable is bonded to the thermal conductive arc surface by an adhesive layer; 
or, the thermal conductive bridge comprises an arc-shaped thermal conductive recess extending from the inner wall of the enclosure and a thermal conductive adhesive layer, and the adhesive layer adheres a part of an arc surface of the electric power transmission cable to the thermal conductive recess (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058).  
Regarding Claim 42, Fu discloses that the inner wall of the enclosure has a radian  (i.e. second recesses 21), the electric power transmission cable has an arc surface, and the arc surface has a radian matching with the radian of the inner wall of the enclosure, to form surface contact; and
 The figures show that the recesses have a radian, arced, or semi-circular shape to match the outer circumference of cables with a circular or annular cross-section and facilitate close surface contact.

Regarding Claim 45, Fu discloses that the enclosure (i.e. heat dissipating outer ring 20) is made of a metal material (i.e. pure aluminum or aluminum alloy or pure copper or copper alloy with good thermal conductivity and heat dissipation) or non-metal material entirely, or a lower part of the enclosure is made of a non-metallic material and an upper part of the enclosure is made of a metal material (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058). 

Regarding Claim 46, Fu discloses an electric power transmission carrier (i.e. heat sink 100), comprising an enclosure (i.e. heat dissipating outer ring 20) and an electric power transmission component (i.e. cables 70) mounted on the enclosure, wherein the enclosure comprises a tower of a wind turbine generator system or an exterior wall of a television tower, or a shell of a water surface vehicle or a shell of an underwater vehicle, or a shell of an aviation vehicle; the electric power transmission component is located inside a body of the enclosure, Fu discloses cables and a heat dissipating system for a wind turbine power generator which would inherently include a tower as an enclosure.

Regarding Claim 47, Fu discloses that an inner wall of the enclosure (i.e. heat dissipating outer ring 20) is provided with a conductor slot (i.e. second recesses 21/receiving holes 30), the electric power transmission component is laid in the conductor slot, or a wall body of the enclosure is provided with one or more through holes, and the electric power transmission component is inserted in each of the one or more through holes (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058).    

Regarding Claim 53, Fu discloses that a plurality of the electric power transmission components (i.e. cables 70) are mounted at equal intervals (i.e. within first recesses 11 & second recesses 21/receiving holes 30) in a circumferential direction of the enclosure, or the electric power transmission components are only mounted at a shady side of the enclosure; and/or the conductor of the electric power transmission component is a hollow conductor, and has a plurality of through holes extending in a length direction thereof (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058).  

Regarding Claim 54, Fu discloses that the enclosure (i.e. heat dissipating outer ring 20) is entirely made of a metal material (i.e. pure aluminum or aluminum alloy or pure copper or copper alloy with good thermal conductivity and heat dissipation) or non-metal material, or the enclosure has a lower part made of a non-metal material and an upper part made of a metal material (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058).

Regarding Claim 55, Fu discloses an enclosure (i.e. heat dissipating outer ring 20), wherein the enclosure comprises a tower of a wind turbine generator system or an exterior wall of a television tower, or a shell of a water surface vehicle or a shell of an underwater vehicle, or a shell of an aviation vehicle; a thermal conductive bridge (i.e. heat dissipating inner ring 10) for carrying an electric power transmission component (i.e. cables 70) and conducting heat generated by the electric power transmission component to the enclosure is provided on an inner wall of the enclosure (i.e. through the contact points between heat dissipating outer ring 20 & heat dissipating inner ring 10 especially as shown in Fig. 3), the thermal conductive bridge allows the electric power transmission cable to be in direct or indirect surface contact with the inner wall of the enclosure (i.e. within first recesses 11 & second recesses 21/receiving holes 30, and the enclosure functions as a heat sink (i.e. heat sink 100) for the power transmission component (Abstract; Fig. 1-6; Paragraphs 0002, 0030-Fu discloses cables and a heat dissipating system for a wind turbine power generator which would inherently include a tower as an enclosure.

Regarding Claim 56, Fu discloses that the thermal conductive bridge (i.e. heat dissipating inner ring 10) is fixed to the inner wall of the enclosure (i.e. heat dissipating outer ring 20) by a mechanical fixing means, or is pre-formed on the inner wall of the enclosure (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058). Heat dissipating inner ring 10 is attached to heat dissipating outer ring 20 by bolts.

Regarding Claim 57, Fu discloses that the thermal conductive bridge comprises thermal conductive ribs (i.e. each of the “ribs” shown between recesses 21 of heat dissipating outer ring 20 and between recesses 11 of heat dissipating outer ring 10 in Fig. 2) protruding from a surface of the inner wall of the enclosure, and a conductor slot (i.e. recesses 21/recesses 11) configured to mount the electric power transmission component (i.e. cables 70) is formed between the thermal conductive ribs adjacent to each other (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058). 

Regarding Claim 58, Fu discloses that the electric power transmission component comprises an electric power transmission cable (i.e. cables 70),
the thermal conductive bridge has a connecting surface (i.e. the contact point between heat dissipating outer ring 20 & heat dissipating inner ring 10 
or, the thermal conductive bridge comprises an arc-shaped thermal conductive recess extending from the inner wall of the enclosure (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 48-50, & 52 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (Chinese Patent Application Publication # CN204244631U) in view of Jeong (US Patent Application Publication # 2015/0194366).
Regarding Claim 39, Fu does not explicitly disclose that the electric power transmission cable is tightly bonded to the enclosure by an adhesive layer, and the adhesive layer forms the thermal conductive bridge.  
Jeong teaches that the electric power transmission cable (i.e. first object 120) is tightly bonded to the enclosure (i.e. second object 130 which may be a metal case) by an adhesive layer (i.e. heat/thermal transfer adhesive material 150), and the adhesive layer forms the thermal conductive bridge (Abstract; Fig. 2-6; Paragraphs 0042-0066).  
Jeong teaches that it is well known in the art to use thermally conductive adhesive such as heat transfer adhesive material 150 as a thermal interface material between an exothermic or heat-generating component and a heat dissipation component such as a metal case, enclosure, or heat sink in order to efficiently transfer and dissipate the generated heat towards the exterior of a device or enclosure and away from the functional elements inside a device which can be damaged by excessive heat. It would have been obvious to one skilled in the art to use such a heat/thermal transfer adhesive material between the heat dissipating rings and cables of Fu, as taught by Jeong, in order to improve the heat dissipation of the heat generated by the cables towards the exterior.

Regarding Claim 48, Fu does not explicitly disclose that a gap between the electric power transmission component and the conductor slot or between the electric power transmission component and the through hole is filled with a 
Jeong teaches that a gap between the electric power transmission component (i.e. first object 120) and the conductor slot (i.e. second object 130 which may be a metal case) or between the electric power transmission component and the through hole is filled with a curedPage 6 of 10Application Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73735layer (i.e. heat/thermal transfer adhesive material 150) formed by an impregnation liquid after being cured, and the cured layer and the conductor slot constitute a thermal conductive bridge (i.e. thermal interface material) (Abstract; Fig. 2-6; Paragraphs 0042-0066).  
Jeong teaches that it is well known in the art to use thermally conductive adhesive such as heat transfer adhesive material 150 as a thermal interface material between an exothermic or heat-generating component and a heat dissipation component such as a metal case, enclosure, or heat sink in order to efficiently transfer and dissipate the generated heat towards the exterior of a device or enclosure and away from the functional elements inside a device which can be damaged by excessive heat. This material is placed in between the objects, pressure is applied, the material is melted to coat the surfaces between, and is then cured to create a thermal interface layer. It would have been obvious to one skilled in the art to use such a heat/thermal transfer adhesive material between the heat dissipating rings and cables of Fu, as taught by Jeong, in order to improve the heat dissipation of the heat generated by the cables towards the exterior.
The examiner notes that the limitation “a gap between the electric power transmission component and the conductor slot or between the electric power transmission component and the through hole is filled with a curedPage 6 of 10Application Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73735layer formed by an impregnation liquid after being cured” is considered to be product-by-process. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 49, Fu does not explicitly disclose that the conductor of the electric power transmission component is laid in the conductor slot or the through hole, a gap between the conductor and the conductor slot or between the conductor and the through hole is filled with a cured layer formed by an impregnation liquid after being cured, and the cured layer is a insulation layer of the power transmission component.  
Jeong teaches that a gap between the conductor of the electric power transmission component (i.e. first object 120) is laid in the conductor slot (i.e. second object 130 which may be a metal case) or the through hole is filled with a curedPage 6 of 10Application Serial No. not yet assigned PATENT Preliminary Amendment Docket: CU-73735layer (i.e. heat/thermal transfer adhesive material 150) formed by an 
Jeong teaches that it is well known in the art to use thermally conductive adhesive such as heat transfer adhesive material 150 as a thermal interface material between an exothermic or heat-generating component and a heat dissipation component such as a metal case, enclosure, or heat sink in order to efficiently transfer and dissipate the generated heat towards the exterior of a device or enclosure and away from the functional elements inside a device which can be damaged by excessive heat. This material is placed in between the objects, pressure is applied, the material is melted to coat the surfaces between, and is then cured to create a thermal interface layer. It would have been obvious to one skilled in the art to use such a heat/thermal transfer adhesive material between the heat dissipating rings and cables of Fu, as taught by Jeong, in order to improve the heat dissipation of the heat generated by the cables towards the exterior.
The examiner notes that the limitation “a gap between the conductor and the conductor slot or between the conductor and the through hole is filled with a cured layer formed by an impregnation liquid after being cured” is considered to be product-by-process. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 50, Fu does not explicitly disclose that a vacuum bag is laid outside the conductor slot, to establish a vacuum environment of the conductor slot, and the impregnation liquid is injected into a gap between the electric power transmission cable and the conductor slot or between the conductor and the conductor slot by vacuum suction; and in curing, the impregnation liquid is cured by at least one of a microwave heating device, a radio-frequency heating device, a far infrared heating device and an electric heating device; and
wherein, the insulation layer is formed by an ultrasonically assisted liquid impregnation molding process; and/or 
the conductor is wrapped or wound with continuous fibers or discontinuous fibers, to allow the formed insulation layer to contain the continuous fibers or the discontinuous fibers; and/or 
a wedge is provided at a slot opening of the conductor slot to block the slot opening.  
Jeong teaches that the impregnation liquid (i.e. thermal conductive material 151 w/ resin 155 of heat transfer adhesive material 150) is injected into a gap between the electric power transmission cable and the conductor slot or between the conductor and the conductor slot and in curing, the impregnation liquid is cured by at least one of a microwave heating device, a radio-frequency 
wherein, the insulation layer (i.e. resin) is formed by an ultrasonically assisted liquid impregnation molding process (i.e. melting and then curing while applying pressure) (Abstract; Fig. 2-6; Paragraphs 0012-0031, 0042-0088).  
Jeong teaches that it is well known in the art to use thermally conductive adhesive such as heat transfer adhesive material 150 as a thermal interface material between an exothermic or heat-generating component and a heat dissipation component such as a metal case, enclosure, or heat sink in order to efficiently transfer and dissipate the generated heat towards the exterior of a device or enclosure and away from the functional elements inside a device which can be damaged by excessive heat. This material is placed in between the objects, pressure is applied, the material is melted to coat the surfaces between, and is then cured to create a thermal interface layer. It would have been obvious to one skilled in the art to use such a heat/thermal transfer adhesive material between the heat dissipating rings and cables of Fu, as taught by Jeong, in order to improve the heat dissipation of the heat generated by the cables towards the exterior.
The examiner notes that the limitations of this claim are considered to be product-by-process. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 52, Fu does not explicitly disclose a reinforcing material layer, wherein the reinforcing material layer covers the slot opening of the conductor slot, and the impregnation liquid impregnates the reinforcing material layer to form a protective thermal insulation layer.  
Jeong teaches a reinforcing material layer (i.e. heat/thermal transfer adhesive material 150), wherein the reinforcing material layer covers the slot opening of the conductor slot (i.e. second object 130 which may be a metal case), and the impregnation liquid (i.e. thermal conductive material 151 w/ resin 155 of heat transfer adhesive material 150) impregnates the reinforcing material layer to form a protective thermal insulation layer (Abstract; Fig. 2-6; Paragraphs 0042-0066).  
Jeong teaches that it is well known in the art to use thermally conductive adhesive such as heat transfer adhesive material 150 as a thermal interface material between an exothermic or heat-generating component and a heat dissipation component such as a metal case, enclosure, or heat sink in order to efficiently transfer and dissipate the generated heat towards the exterior of a device or enclosure and away from the functional elements inside a device which can be damaged by excessive heat. This material is placed in between the objects, pressure is applied, the material is melted to coat the surfaces between, and is then cured to create a thermal interface layer. Due to the material being a strong adhesive resin, it effectively reinforces the structure. It would have been obvious to one skilled in the art to use such a heat/thermal transfer adhesive material between the heat dissipating rings and cables of Fu, as taught by Jeong, in order to improve the heat dissipation of the heat generated by the cables towards the exterior and improve the structural integrity of the structure composed of the heat dissipating rings and cables by adhesion.
The examiner notes that the limitation “the impregnation liquid impregnates the reinforcing material layer to form a protective thermal insulation layer” is considered to be product-by-process. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 43, 44, & 51 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (Chinese Patent Application Publication # CN204244631U) in view of Ueno et al (US Patent Application Publication # 2011/0162865).
Regarding Claim 43, Fu does not explicitly disclose that the electric power transmission cable is provided with a plurality of flexible tension resistant segments; and/or 

Ueno teaches that the electric power transmission cable (i.e. bundles of cables 7 & 8) is provided with a plurality of flexible tension resistant segments (i.e. cable swing restraint structure 20 & rubber band 26); and/or 
a conductor of the electric power transmission cable is a hollow conductor having a plurality of through holes extending in a length direction of the electric power transmission cable (Abstract; Fig. 1, 2, 3B, 4A, 5A, 5B, 6A, 6B, 7A, 7B, 7D, 8A, 8B; Paragraphs 0036-0048).Page 5 of 10 Application Serial No. not yet assigned PATENT Preliminary Amendment - Docket: CU-73735 
Ueno teaches that it is well known in the art of cabling for wind turbine generator towers to include some sort of restraint structure at certain points of the cables that allows some movement and flexibility in order to account for twisting and moving of the cables caused by rotation of the nacelle at the top of the tower and prevent damage to the cables. Fu is silent on the internal structure of the cables or the rest of the cable holding structure beyond the heat sink, but is an application for a wind turbine power generator which would include a tower such as the one taught by Ueno and would benefit from the restraint structures taught by Ueno. It would have been obvious to one skilled in the art to provide the flexible tension resistant segments/ cable swing restraint structures to the wind turbine cables of Fu, as taught by Ueno, in order to protect the cables from damage.
Regarding Claim 44, Fu discloses that the electric power transmission cable (i.e. cables 70) comprises a plurality of segments (i.e. each separate cable 70), and the segments adjacent to each other are offset from each other in a circumferential direction (Abstract; Fig. 1-6; Paragraphs 0002, 0030-0058).  
Fu does not explicitly disclose transition segments between the adjacent segments are bent segments which are arranged inclined, and the bent segments adjacent to each other are bent in opposite directions.  
Ueno teaches transition segments (i.e. cable guide 15 & cable drum 17) between the adjacent segments are bent segments which are arranged inclined, and the bent segments adjacent to each other are bent in opposite directions (Fig. 2; Paragraphs 0039-0041).Page 5 of 10 Application Serial No. not yet assigned PATENT Preliminary Amendment - Docket: CU-73735
Ueno teaches that it is well known in the art of cabling for wind turbine towers to provide cable guides/drums in order to direct segments of the cable and provide a curve 18 in order to prevent damage to the cable from the rotation of the nacelle. It would have been obvious to one skilled in the art to provede such transition segments to the cables of Fu, as taught by Ueno, in order to prevent damage to the cables and facilitate routing of the cables.

Regarding Claim 51, Fu discloses that thermal conductive ribs (i.e. each of the “ribs” shown between recesses 21 of heat dissipating outer ring 20 in Fig. 2) are provided on the inner wall of the enclosure and protrude from the inner wall of the enclosure, and the conductor slot (i.e. recesses 21) is formed between 
Fu does not explicitly disclose that the thermal conductive ribs are each provided with a plurality of notches in a length direction, and the electric powerPage 7 of 10 Application Serial No. not yet assigned PATENTPreliminary Amendment Docket: CU-73735transmission component is formed with a flexible tension resistant segment (i.e. cable swing restraint structure 20 & rubber band 26) at each of the notches (Abstract; Fig. 1, 2, 3B, 4A, 5A, 5B, 6A, 6B, 7A, 7B, 7D, 8A, 8B; Paragraphs 0036-0048).Page 5 of 10 Application Serial No. not yet assigned PATENT Preliminary Amendment - Docket: CU-73735 
Ueno teaches that it is well known in the art of cabling for wind turbine generator towers to include some sort of restraint structure at certain points of the cables that allows some movement and flexibility in order to account for twisting and moving of the cables caused by rotation of the nacelle at the top of the tower and prevent damage to the cables. Fu is silent on the internal structure of the cables or the rest of the cable holding structure beyond the heat sink, but is an application for a wind turbine power generator which would include a tower such as the one taught by Ueno and would benefit from the restraint structures taught by Ueno. It would have been obvious to one skilled in the art to provide the flexible tension resistant segments/ cable swing restraint structures to the wind turbine cables of Fu, as taught by Ueno, in order to protect the cables from damage. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has also been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments








Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. The Applicant argues that Fu does not disclose that the enclosure comprises a tower of a wind turbine generator system or an exterior wall of a television tower, or a shell of a water surface vehicle or a shell of an underwater vehicle, or a shell of an aviation vehicle because the outer heat dissipating ring cannot be considered an enclosure that falls within the ones listed in the claim. The Examiner respectfully disagrees. Fu discloses cables and a heat dissipating system for a wind turbine power generator which would inherently include a tower as an enclosure. Furthermore, Fu states in the disclosure that the heat generated by the cable in the wind turbine generator is timely and effectively distributed to the outside air through the heat dissipation device which comprises the outer heat dissipating ring. This requires that the outer ring either be part of the outer enclosure of the wind turbine tower through which the cable passes or be exposed to the outside in some way which would effectively make it the outer enclosure. It is also well known in the art to dissipate heat through an outer metal enclosure because dissipating heat into the inside of the enclosure would be counterproductive and would damage other internal components while not fulfilling its intended purpose of dissipating heat and instead accumulating it inside the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847    

/William H. Mayo III/Primary Examiner, Art Unit 2847